Exhibit 10.1


BELLEROPHON THERAPEUTICS, INC.


SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (“Agreement”) is made as of September 26,
2017 (the “Effective Date”), by and among Bellerophon Therapeutics, Inc., a
Delaware corporation (the “Company”), and each of those persons and entities,
severally and not jointly, listed as a Purchaser on the Schedule of Purchasers
attached as Exhibit A hereto (the “Schedule of Purchasers”). Such persons and
entities are hereinafter collectively referred to herein as “Purchasers” and
each individually as a “Purchaser.”
AGREEMENT
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:
SECTION 1.AUTHORIZATION OF SALE OF SECURITIES.
The Company has authorized the sale and issuance of 19,449,834 shares of its
Common Stock, par value $0.01 per share (the “Common Stock”) and warrants in the
form of Exhibit B attached hereto to purchase an aggregate of 19,449,834 shares
of Common Stock (each a “Warrant” and collectively the “Warrants”), on the terms
and subject to the conditions set forth in this Agreement. The shares of Common
Stock sold hereunder at the Closing (as defined below) shall be referred to as
the “Shares.” The Shares and the Warrants are referred to collectively as the
“Securities.”
SECTION 2.    AGREEMENT TO SELL AND PURCHASE THE SECURITIES.
2.1    Sale of Securities. At the Closing (as defined in Section 3), the Company
will sell to each Purchaser, and each Purchaser will purchase from the Company,
(a) the number of Shares set forth opposite such Purchaser’s name on the
Schedule of Purchasers and (b) a Warrant to purchase the number of shares of
Common Stock set forth opposite such Purchaser’s name on the Schedule of
Purchasers (such shares of Common Stock, the “Underlying Shares”). The purchase
price of one share of Common Stock and one Warrant to purchase one share of
Common Stock is $1.205 and the aggregate purchase price for the Shares and
Warrants purchased by each Purchaser is set forth opposite such Purchaser’s name
on the Schedule of Purchasers.1/ 
2.2    Separate Agreement. Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Securities that appear on the Schedule of
Purchasers that relate to such Purchaser. The Company’s agreement with each of
the Purchasers is a separate agreement, and the sale of Securities to each of
the Purchasers is a separate sale. The obligations of each Purchaser hereunder
are expressly not conditioned on the purchase by any or all of the other
Purchasers of the Securities such other Purchasers have agreed to purchase.




1/    Warrants will have an exercise price equal to 115% of the Market Price,
which is defined as the consolidated closing bid price for the Company’s common
stock as of 4:00 p.m. Eastern Time on the date hereof, as reported by the
Company’s representative at Nasdaq’s Market Intelligence Desk.



--------------------------------------------------------------------------------




2.3    Lock-Up. Each Purchaser hereby agrees for the benefit of the Company
that, without the prior written consent of the Company, the undersigned will
not, from the date hereof through the period ending on the date that is 180 days
from the Effective Date (the “Lock-Up Period”), directly or indirectly, unless
otherwise provided herein, (1) offer, pledge, assign, encumber, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, any shares of Common
Stock of the Company or any securities convertible into or exercisable or
exchangeable for Common Stock owned either of record or beneficially (as defined
in the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by the
undersigned on the date hereof or hereafter acquired or (2) enter into any swap,
hedge or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise, or publicly
announce an intention to do any of the foregoing.
SECTION 3.    CLOSING AND DELIVERY.
3.1    Closing. The closing of the purchase and sale of the Securities (which
Securities are set forth in the Schedule of Purchasers) pursuant to this
Agreement (the “Closing”) shall be held on September 29, 2017 at the offices of
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York,
New York, 10017, or on such other date and place as may be agreed to by the
Company and the Purchasers. At or prior to the Closing, each Purchaser shall
execute any related agreements or other documents required to be executed
hereunder, dated as of the date of the Closing (the “Closing Date”).
3.2    Issuance of the Securities at the Closing. At the Closing, the Company
shall issue or deliver to each Purchaser (a) evidence of a book entry position
evidencing the Shares purchased by such Purchaser hereunder or one or more stock
certificates registered in the name of such Purchaser, or in such nominee
name(s) as designated by such Purchaser, representing the number of Shares
purchased by such Purchaser at such Closing as set forth in the Schedule of
Purchasers against payment of the purchase price for such Shares and (b) a
Warrant registered in the name of such Purchaser, or in such nominee name(s) as
designated by such Purchaser, representing the number of Underlying Shares as
set forth in the Schedule of Purchasers. The name(s) in which the Shares and
Warrant are to be issued to each Purchaser are set forth in the Purchaser
Questionnaire and the Selling Stockholder Notice and Questionnaire in the form
attached hereto as Appendix I and II (the “Purchaser Questionnaire” and the
“Selling Stockholder Questionnaire,” respectively), as completed by each
Purchaser, which shall be provided to the Company no later than the Closing
Date. The Warrants shall be delivered to each Purchaser promptly following the
Closing Date, but in any event within 10 business days following the Closing
Date.
3.3    Delivery of the Registration Rights Agreement. At the Closing, the
Company and each Purchaser shall execute and deliver the Registration Rights
Agreement in the form attached hereto as Appendix III (the “Registration Rights
Agreement”), with respect to the registration of the Shares and the Underlying
Shares under the Securities Act of 1933, as amended (the “Securities Act”).




--------------------------------------------------------------------------------




SECTION 4.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof to, and covenants
with, the Purchasers as follows:
4.1    Organization and Standing. The Company (i) has been duly incorporated and
is validly existing as a corporation in good standing under the laws of
Delaware, has with full corporate power and authority to own or lease, as the
case may be, and to operate its properties and conduct its business as presently
conducted, and (ii) is duly qualified to do business as a foreign corporation
and is in good standing under the laws of each jurisdiction which requires such
qualification, except in the case of clause (ii) above, to the extent that the
failure to be so qualified or be in good standing would not reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), earnings, business or properties of the Company (a “Company Material
Adverse Effect”).
4.2    Corporate Power; Authorization. The Company has all requisite corporate
power, and has taken all requisite corporate action, to execute and deliver this
Agreement, the Warrants and the Registration Rights Agreement (as defined below
and collectively, the “Transaction Documents”), sell and issue the Securities
and carry out and perform all of its obligations under the Transaction
Documents. Each Transaction Document constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by equitable principles generally, including any
specific performance and (iii) with respect to the Registration Rights
Agreement, as rights to indemnity or contribution may be limited by state or
federal laws or public policy underlying such laws.
4.3    Issuance and Delivery of the Securities. The Securities have been duly
authorized and, when issued and paid for in compliance with the provisions of
this Agreement, will be validly issued, fully paid and nonassessable. The
Underlying Shares have been duly authorized and, upon exercise of the Warrants
in accordance with their terms, including payment of the exercise price
therefore, will be validly issued, fully paid and nonassessable. Assuming the
accuracy of the representations made by each Purchaser in Section 5, the offer
and issuance by the Company of the Securities is exempt from registration under
the Securities Act.
4.4    SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d) of
the Exchange Act, in the past 12 calendar months. As of their respective filing
dates (or, if amended prior to the date of this Agreement, when amended), all
documents filed by the Company with the Commission (the “SEC Documents”)
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder. None of the
SEC Documents as of their




--------------------------------------------------------------------------------




respective dates contained any untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Documents (the “Financial Statements”) present fairly in all material
respects the financial condition, results of operations and cash flows of the
Company as of the dates and for the periods indicated, comply as to form with
the applicable accounting requirements of the Act and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved (except as otherwise noted therein).
4.5    Capitalization. The authorized capital stock of the Company consists of
125,000,000 shares of common stock and 5,000,000 shares of undesignated
Preferred Stock. As of the Effective Date, there are no shares of Preferred
Stock issued and outstanding and there are 35,510,234 shares of Common Stock
issued and outstanding. There are no other shares of any other class or series
of capital stock of the Company issued or outstanding. The Company has no
capital stock reserved for issuance, except that, as of the Effective Date,
there are 4,243,190 shares of Common Stock reserved for issuance pursuant to
options outstanding on such date pursuant to the Company’s 2015 Equity Incentive
Plan, 2014 Equity Incentive Plan and the Assumed 2007 and 2010 Ikaria Plans (as
well as any automatic increases in the number of shares of the Company’s common
stock reserved for future issuance under these plans) and 17,268,558 shares of
Common Stock reserved for issuance pursuant to existing warrants to purchase
shares of Common Stock. The issuance of Common Stock or other securities
pursuant to any provision of this Agreement or the Warrants will not give rise
to any preemptive rights or other similar rights. There are no voting agreements
or other similar arrangements with respect to the Common Stock to which the
Company is a party.
4.6    Litigation. No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its property is pending or, to the best knowledge of the Company, threatened
that will have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business.
4.7    Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement or the Registration Rights Agreement except for (a) the filing of
a Form D with the Commission under the Securities Act and compliance with the
securities and blue sky laws in the states and other jurisdictions in which
shares of Common Stock are offered and/or sold, which compliance will be
effected in accordance with such laws, (b) the rules of the NASDAQ Global Market
(“NASDAQ”) with respect to the listing of the Shares and the Underlying Shares
and (c) the filing of one or more registration statements and all amendments
thereto with the Commission as contemplated by the Registration Rights
Agreement.
4.8    No Default or Consents. Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Securities and the Underlying Shares) will
conflict with, result in a breach or violation of, or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant




--------------------------------------------------------------------------------




to, (i) the certificate of incorporation or by-laws of the Company, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company is a party or bound or to which its or their
property is subject, or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the Company of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, except in the case of
clauses (ii) and (iii) above, for any conflict, breach or violation of, or
imposition that would not, individually or in the aggregate, have a Material
Adverse Effect.
4.9    No Material Adverse Change. Since June 30, 2017, except as disclosed in
the SEC documents, there have not been any changes in the authorized capital,
assets, liabilities, financial condition, business, Material Agreements or
operations of the Company from that reflected in the Financial Statements except
changes in the ordinary course of business which have not been, either
individually or in the aggregate, materially adverse to the business,
properties, financial condition or results of operations of the Company.
4.10    No General Solicitation. Neither the Company nor any Person acting on
its behalf has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D promulgated under the Securities
Act) in connection with the offer or sale of the Securities.
4.11    No Integrated Offering. Neither of the Company or any Person acting on
its behalf has, directly or indirectly, made any offers or sales of any security
or solicited any offers to buy any Company security, under circumstances that
would adversely affect reliance by the Company on Section 4(a)(2) of the
Securities Act or require registration of any of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.
4.12    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company and any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith, including,
without limitation, Section 402 relating to loans.
4.13    Intellectual Property. The Company owns, possesses, licenses or has
other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Company’s business as now conducted or as proposed in the SEC
Documents to be conducted (the “Company Intellectual Property”). To the
knowledge of the Company, there are no rights of third parties to any Company
Intellectual Property, other than as licensed by the Company. To the knowledge
of the Company, there is no infringement by third parties of any Company
Intellectual Property. There is no pending or, to the Company’s knowledge,
threatened material action, suit, proceeding or claim by others challenging the
Company’s rights in or to any Company Intellectual Property. There is no pending
or, to the Company’s knowledge, threatened material action, suit, proceeding or
claim by others challenging the validity or scope of any Company Intellectual
Property. There is no pending or, to the Company’s knowledge, threatened
material




--------------------------------------------------------------------------------




action, suit, proceeding or claim by others that the Company infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others. The Company is not aware of any facts required to
be disclosed to the U.S. Patent and Trademark Office (“USPTO”) which have not
been disclosed to the USPTO and which would preclude the grant of a patent in
connection with any patent application of the Company Intellectual Property or
could form the basis of a finding of invalidity with respect to any issued
patents of the Company Intellectual Property.
4.14    Compliance with NASDAQ Continued Listing Requirements. Except as
disclosed in the SEC Documents, the Company is in compliance with applicable
NASDAQ continued listing requirements. There are no proceedings pending or, to
the Company’s knowledge, threatened against the Company relating to the
continued listing of the Common Stock on NASDAQ and the Company has not received
any notice of, nor to the Company’s knowledge is there any reasonable basis for,
the delisting of the Common Stock from NASDAQ.
4.15    Disclosure. The Company understands and confirms that the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company.  To the knowledge of the executive officers of the
Company, all due diligence materials regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company to
the Purchasers upon their request are, when taken together with the SEC
Documents and the Schedule of Exceptions, true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.
4.16    Contracts. Each franchise, contract or other document of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents under the Securities Act and the Exchange Act and the rules
and regulations promulgated thereunder (collectively, the “Material Contracts”)
is so described or filed, as applicable.
4.17    Properties and Assets. The Company owns or leases all such properties as
are necessary to the conduct of its operations as presently conducted, free and
clear of any material restriction, mortgage, deed of trust, pledge, lien,
security interest or other charge, claim or encumbrance that would have a
Material Adverse Effect.
4.18    Compliance. Except as would not, individually or in the aggregate,
result in a Material Adverse Effect: (i) the Company is and has been in
compliance with statutes, laws, ordinances, rules and regulations applicable to
the Company for the ownership, testing, development, manufacture, packaging,
processing, use, labeling, storage, or disposal of any product manufactured by
or on behalf of the Company or out-licensed by the Company (a “Company
Product”), including without limitation, the Federal Food, Drug, and Cosmetic
Act, 21 U.S.C. § 301, et seq., the Public Health Service Act, 42 U.S.C. § 262,
similar laws of other governmental entities and the regulations promulgated
pursuant to such laws (collectively, “Applicable Laws”); (ii) the Company
possesses all licenses, certificates, approvals, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws and/or
for the ownership of its properties or the conduct of its business as it relates
to a Company Product and as described in the SEC Documents (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and the Company is not in violation of any term of any such Authorizations;




--------------------------------------------------------------------------------




(iii) the Company has not received any written notice of adverse finding,
warning letter or other written correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other governmental entity alleging or
asserting noncompliance with any Applicable Laws or Authorizations relating to a
Company Product; (iv) the Company has not received written notice of any ongoing
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any governmental entity or third party alleging
that any Company Product, operation or activity related to a Company Product is
in violation of any Applicable Laws or Authorizations or has any knowledge that
any such governmental entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding, nor, to the
Company’s knowledge, has there been any noncompliance with or violation of any
Applicable Laws by the Company that would reasonably be expected to require the
issuance of any such written notice or result in an investigation, corrective
action, or enforcement action by the FDA or similar governmental entity with
respect to a Company Product; (v) the Company has not received written notice
that any governmental entity has taken, is taking or intends to take action to
limit, suspend, modify or revoke any Authorizations or has any knowledge that
any such governmental entity has threatened or is considering such action with
respect to a Company Product; and (vi) the Company has filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission). To the Company’s
knowledge, neither the Company nor any of its directors, officers, employees or
agents, has made, or caused the making of, any false statements on, or material
omissions from, any other records or documentation prepared or maintained to
comply with the requirements of the FDA or any other governmental entity.
4.19    Taxes. The Company has filed all tax returns that are required to be
filed or has requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business, except as
contemplated in the SEC Documents) and has paid all taxes required to be paid by
it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, except for any such assessment,
fine or penalty that is currently being contested in good faith or as would not
have a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as contemplated in the SEC Documents.
4.20    Obligations to Related Parties. Except as set forth on the Schedule of
Exceptions, there are no obligations of the Company to officers, directors,
stockholders, or employees of the Company other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Company and (iii) for other standard employee benefits made
generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company). None of the officers, directors or, to the best of the Company’s
knowledge, stockholders of the Company or any members of their immediate
families, is indebted to the Company or has any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation that
competes with the Company, other than (a)




--------------------------------------------------------------------------------




passive investments in publicly traded companies (representing less than 1% of
such company) which may compete with the Company and (b) investments by venture
capital funds with which directors of the Company may be affiliated and service
as a board member of a company in connection therewith due to a person’s
affiliation with a venture capital fund or similar institutional investor in
such company. To the Company’s knowledge, no officer, director or stockholder,
or any member of their immediate families, is, directly or indirectly,
interested in any material contract with the Company (other than such contracts
as relate to any such person’s ownership of capital stock or other securities of
the Company).
4.21    Transfer Taxes. There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Securities.
4.22    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.
4.23    Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are
reasonable and customary in the business in which it is engaged; all policies of
insurance and fidelity or surety bonds insuring the Company or its businesses,
assets, employees, officers and directors are in full force and effect; the
Company is in compliance with the terms of such policies and instruments in all
material respects; and there are no claims by the Company under any such policy
or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; the Company has not been refused
any insurance coverage sought or applied for; and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.
4.24    Price of Common Stock. The Company has not taken, directly or
indirectly, any action designed to cause or result in, or that has constituted
or that might reasonably be expected to constitute the stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Shares, Underlying Shares and the Warrants.
4.25    Governmental Permits, Etc. The Company possesses all licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct its business, and the Company has not received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business.
4.26    Internal Control over Financial Reporting; Sarbanes-Oxley Matters. It
being understood that the Company is not required as of the date hereof to
comply with Section 404 of the Sarbanes-Oxley Act, the Company maintains a
system of internal accounting controls sufficient




--------------------------------------------------------------------------------




to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company maintains “disclosure controls and procedures” (as such term is defined
in Rule 13a-15(e) under the Exchange Act); such disclosure controls and
procedures are effective.
4.27    Foreign Corrupt Practices. The Company is not nor, to the knowledge of
the Company, any director, officer, agent, or employee of the Company is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA.
4.28    Labor. No labor problem or dispute with the employees of the Company
exists or, to the knowledge of the Company, is threatened, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its principal suppliers or contractors, that could have a Material Adverse
Effect, whether or not arising from transactions in the ordinary course of
business, except as contemplated in the SEC Documents.
4.29    ERISA. None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur: (i)
a material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company compared to the amount of
such contributions made in the most recently completed fiscal year of the
Company; (ii) a material increase in the “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) of the Company compared to the amount of such obligations in the most
recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that could have a Material
Adverse Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Company related to their employment that could




--------------------------------------------------------------------------------




have a Material Adverse Effect. For purposes of this paragraph, the term “Plan”
means a plan (within the meaning of Section 3(3) of ERISA) subject to Title IV
of ERISA with respect to which the Company may have any liability.
4.30    Environmental Laws. The Company (i) is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
has received and is in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its business and
(iii) has not received notice of any actual or potential liability under any
environmental law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business. The
Company has not been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.
4.31    Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.
4.32    OFAC. The Company is not nor, to the knowledge of the Company, any
director, officer, agent or employee of the Company (i) is currently subject to
any sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanction Persons”) or (ii) will, directly or indirectly, use
the proceeds of this offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). The Company is not nor, to the knowledge of the Company, any
director, officer, agent, or employee of the Company or any of its subsidiaries,
is a person that is, or is 50% or more owned or otherwise controlled by a person
that is: (i) the subject of any Sanctions; or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions that broadly prohibit dealings with that country or territory
(currently, Cuba, Iran, North Korea, Sudan, and Syria) (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”). Except as has been
disclosed to the Purchasers or is not material to the analysis under any
Sanctions, the Company has not engaged in any dealings or transactions with or
for the benefit of a Sanctioned Person, or with or in a Sanctioned Country, in
the preceding 3 years, nor does the




--------------------------------------------------------------------------------




Company have any plans to increase its dealings or transactions with Sanctioned
Persons, or with or in Sanctioned Countries.
4.33    No Disqualification Events.  With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, or, to the knowledge of the Company, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the "Bad Actor" disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Purchasers a copy of any disclosures provided
thereunder.
4.34    Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person, in each case of which it is aware.
4.35    Brokers. Neither the Company nor any of the officers, directors or
employees of the Company has employed any broker or finder in connection with
the transaction contemplated by this Agreement. The Company shall indemnify each
Purchaser from and against any broker’s, finder’s or agent’s fees for which the
Company is responsible.
SECTION 5.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.
5.1    Each Purchaser, severally and not jointly, represents and warrants to and
covenants with the Company that:
(a)    Such Purchaser (if an entity) is a validly existing corporation, limited
partnership or limited liability company and has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations hereunder and thereunder, and to invest in the
Securities pursuant to this Agreement.
(b)    Such Purchaser acknowledges that it can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby. Such Purchaser has had
an opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Securities,




--------------------------------------------------------------------------------




and has conducted and completed its own independent due diligence. Such
Purchaser acknowledges that the Company has made available the SEC Documents.
Based on the information such Purchaser has deemed appropriate, it has
independently made its own analysis and decision to enter into the Transaction
Documents. Such Purchaser is relying exclusively on its own sources of
information, investment analysis and due diligence (including professional
advice it deems appropriate) with respect to the execution, delivery and
performance of the Transaction Documents, the Securities and the business,
condition (financial and otherwise), management, operations, properties and
prospects of the Company, including but not limited to all business, legal,
regulatory, accounting, credit and tax matters.
(c)    The Securities to be received by such Purchaser hereunder will be
acquired for such Purchaser’s own account, not as nominee or agent, and not with
a view to the resale or distribution of any part thereof in violation of the
Securities Act, and such Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Such Purchaser is
not a broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered. Such Purchaser
understands that the Securities are characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the securities purchased hereunder except in
compliance with the Securities Act, applicable blue sky laws, and the rules and
regulations promulgated thereunder.
(d)    Such Purchaser is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act. Such Purchaser has determined based on its own
independent review and such professional advice as it deems appropriate that its
purchase of the Securities and participation in the transactions contemplated by
the Transaction Documents (i) are fully consistent with its financial needs,
objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to such
Purchaser, (iii) have been duly authorized and approved by all necessary action,
(iv) do not and will not violate or constitute a default under such Purchaser’s
charter, by-laws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Purchaser is bound and
(v) are a fit, proper and suitable investment for such Purchaser,
notwithstanding the substantial risks inherent in investing in or holding the
Securities.
(e)    The execution, delivery and performance by such Purchaser of the
Transaction Documents to which such Purchaser is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
such Purchaser in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.




--------------------------------------------------------------------------------




(f)    Purchaser is not a broker or dealer registered pursuant to Section 15 of
the Exchange Act (a “registered broker-dealer”) and is not affiliated with a
registered broker dealer. Purchaser is not party to any agreement for
distribution of any of the Securities.
(g)    Purchaser shall have completed or caused to be completed and delivered to
the Company at no later than the Closing Date, the Purchaser Questionnaire and
the Selling Stockholder Questionnaire for use in preparation of the Registration
Statement, and the answers to the Purchaser Questionnaire and the Selling
Stockholder Questionnaire are true and correct in all material respects as of
the date of this Agreement and will be true and correct as of the Closing Date
and the effective date of the Registration Statement; provided that the
Purchasers shall be entitled to update such information by providing notice
thereof to the Company before the effective date of such Registration Statement.
(h)    Such Purchaser understands that no United States federal or state agency,
or similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Securities.
(i)    Such Purchaser has no present intent to effect a “change of control” of
the Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.
(j)    Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.
(k)    Such Purchaser did not learn of the investment in the Securities as a
result of any general solicitation or general advertising.
(l)    Such Purchaser’s residence (if an individual) or offices in which its
investment decision with respect to the Securities was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.
(m)    Such Purchaser (including any person controlling, controlled by, or under
common control with such Purchaser, as the term “control” is defined pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the “HSR Act”)) in connection with the consummation of
the transactions contemplated by this Agreement will not be required to and will
not complete a filing with the U.S. government pursuant to the HSR Act.
5.2    Other than consummating the transactions contemplated hereunder, such
Purchaser has not, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, directly or indirectly executed any purchases
or sales, including all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock) (“Short Sales”), of the
securities of the Company during the period commencing as of the time that such
Purchaser was first contacted by the Company or any other person regarding the
transactions contemplated hereby and ending immediately prior to the Effective
Date. Notwithstanding the foregoing, in the case of a Purchaser




--------------------------------------------------------------------------------




that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.
5.3    Purchaser understands that nothing in this Agreement or any other
materials presented to Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the
Securities.
5.4    Legends.
(a)    Purchaser understands that, until such time as the Shares have been sold
pursuant to the Registration Statement or the Securities may be sold pursuant to
Rule 144 under the Securities Act (“Rule 144”) without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the certificates or book entry notations evidencing the Shares and the
Underlying Shares may bear one or more legends in substantially the following
form and substance:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS
AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”




--------------------------------------------------------------------------------




It is understood that the Warrants may bear one or more legends in substantially
the following form and substance:
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
(b)    The Company agrees that at such time as such legend is no longer required
under this Section, it will, no later than three (3) business days following the
delivery by a Purchaser to the Company, or the Company’s transfer agent, of a
certificate or book entry position representing Shares or Underlying Shares, as
applicable and if such Shares are certificated, issued with a restrictive
legend, together with such representations and covenants of such Purchaser or
such Purchaser’s executing broker as the Company may reasonably require in
connection therewith, deliver or cause to be delivered to such Purchaser a book
entry position or certificate representing such shares that is free from any
legend referring to the Securities Act. The Company shall not make any notation
on its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
transfer agent of the Company to the Purchasers by crediting the account of such
Purchaser’s prime broker with the Depository Trust Company (“DTC”). All costs
and expenses related to the removal of the legends and the reissuance of any
Securities shall be borne by the Company.
(c)    The restrictive legend set forth in this Section above shall be removed
and the Company shall issue a certificate or book entry position without such
restrictive legend or any other restrictive legend to the holder of the
applicable shares upon which it is stamped or issue to such holder by electronic
delivery with the applicable balance account at DTC or in physical certificated
shares, if appropriate, if (i) such Shares and Underlying Shares are registered
for resale under the Securities Act (provided that, if the Purchase is selling
pursuant to the effective registration statement registering the Securities for
resale, the Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and such Purchaser is not aware or has not




--------------------------------------------------------------------------------




been notified by the Company that such registration statement has been withdrawn
or suspended, and only as permitted by such registration statement); (ii) such
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
affiliate of the Company); or (iii) such Shares are eligible for sale without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions. Any fees (with respect to the transfer agent, the
Company’s counsel or otherwise) associated with the issuance of such opinion or
the removal of such legend shall be borne by the Company.
5.5    Restricted Securities. Purchaser understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, such Purchaser represents
that it is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.
SECTION 6.    CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.
The Company’s obligation to complete the sale and issuance of the Securities and
deliver Securities to each Purchaser, individually, as set forth in the Schedule
of Purchasers at the Closing shall be subject to the following conditions to the
extent not waived by the Company:
6.1    Receipt of Payment. The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Securities being purchased by such Purchaser at the
Closing as set forth in the Schedule of Purchasers.
6.2    Representations and Warranties. The representations and warranties made
by the Purchasers in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.
6.3    Receipt of Executed Documents. Such Purchaser shall have executed and
delivered to the Company the Registration Rights Agreement, the Purchaser
Questionnaire and the Selling Stockholder Questionnaire.
SECTION 7.    CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING.
Each Purchaser’s obligation to accept delivery of the Securities and to pay for
the Securities shall be subject to the following conditions to the extent not
waived by such Purchaser:
7.1    Representations and Warranties Correct. The representations and
warranties made by the Company in Section 4 hereof shall be true and correct in
all material respects as of, and as if made on, the date of this Agreement and
as of the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such




--------------------------------------------------------------------------------




representation or warranty shall be true and correct as of such earlier date.
The Company shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to the Closing Date.
7.2    Receipt of Executed Registration Rights Agreement. The Company shall have
executed and delivered to the Purchasers the Registration Rights Agreement.
7.3    Certificate. Each Purchaser shall have received a certificate signed by
the Chief Executive Officer or the Chief Financial Officer to the effect that
the representations and warranties of the Company in Section 4 hereof are true
and correct in all material respects as of, and as if made on, the date of this
Agreement and as of the Closing Date and that the Company has satisfied in all
material respects all of the conditions set forth in this Section 7.
7.4    Good Standing. The Company is validly existing as a corporation in good
standing under the laws of Delaware.
7.5    NASDAQ Approval. The Company shall have filed with NASDAQ a Notification
Form: Listing of Additional Shares for the listing of the Shares and the
Underlying Shares.
7.6    Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.
7.7    Stop Orders. No stop order or suspension of trading shall have been
imposed by the NASDAQ Global Market, the Commission or any other governmental
regulatory body with respect to public trading in the Common Stock.
SECTION 8.    TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS.
8.1    The obligations of the Company, on the one hand, and the Purchasers, on
the other hand, to effect the Closing shall terminate as follows:
(a)    upon the mutual written consent of the Company and Purchasers that agreed
to purchase a majority of the Securities to be issued and sold pursuant to this
Agreement;
(b)    by the Company if any of the conditions set forth in Section 6 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or
(c)    by a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 7 shall have become incapable of fulfillment, and shall not
have been waived by the Purchaser;
provided, however, that, except in the case of clauses (b) and (c) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such




--------------------------------------------------------------------------------




breach has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
8.2    Nothing in this Section 8 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.
SECTION 9.    BROKER’S FEES.
Except as set forth on the Schedule of Exceptions, the Company and each
Purchaser (severally and not jointly) hereby represent that there are no brokers
or finders entitled to compensation in connection with the sale of the
Securities.
SECTION 10.    ADDITIONAL AGREEMENTS OF THE PARTIES.
10.1    NASDAQ Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on NASDAQ and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.
10.2    Access to Information. From the date hereof until the Closing, the
Company will make reasonably available to the Purchasers’ representatives,
consultants and their respective counsels for inspection, such information and
documents as the Purchasers reasonably request, and will make available at
reasonable times and to a reasonable extent officers and employees of the
Company to discuss the business and affairs of the Company.
10.3    Termination of Covenants. The provisions of Sections 10.1 and 10.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.
10.4    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, sale to the Purchaser at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.
10.5    Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any trading market




--------------------------------------------------------------------------------




such that it would require stockholder approval prior to the closing of such
other transaction unless stockholder approval is obtained before the closing of
such subsequent transaction.
10.6    Short Sales and Confidentiality After the Date Hereof. Each Purchaser
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Purchaser covenants that until such time
as the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Each Purchaser understands and acknowledges that the
Commission currently takes the position that coverage of short sales of shares
of the Common Stock “against the box” prior to effectiveness of a resale
registration statement with securities included in such registration statement
would be a violation of Section 5 of the Securities Act, as set forth in
Item 239.10 of the Securities Act Rules Compliance and Disclosure
Interpretations compiled by the Office of Chief Counsel, Division of Corporation
Finance.
10.7    Securities Laws Disclosure. The Company will timely and no later than
four (4) business days from the date of this Agreement file a Current Report on
Form 8-K with the Commission describing the terms of the Transaction Documents
(and including as exhibits to such Current Report on Form 8-K the agreements
required to be filed in connection therewith.
10.8    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Securities hereunder as further set forth on Schedule 4.15 of the Schedule
of Exceptions and shall not use such proceeds for (a) the satisfaction of any
portion of the Company’s debt (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices), (b) the
redemption of any Common Stock or Common Stock equivalent or (c) the settlement
of any outstanding litigation.
SECTION 11.    INDEMNIFICATION.
11.1    Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Purchasers and each Person, if any, who controls any
Purchaser within the meaning of the Securities Act (each, an “Indemnified
Party”), against any losses, claims, damages, liabilities or expenses, joint or
several, to which such Indemnified Party may become subject under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or any failure of the Company to perform its obligations
hereunder, and will reimburse each Indemnified Party for legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage,




--------------------------------------------------------------------------------




liability or expense arises out of or is based upon (i) the failure of such
Indemnified Party to comply with the covenants and agreements contained in
Section 6 above respecting sale of the Securities (including the Underlying
Shares), or (ii) the inaccuracy of any representations made by such Indemnified
Party herein.
11.2    Indemnification by Purchasers. Each Purchaser shall severally, and not
jointly, indemnify and hold harmless the other Purchasers and the Company, each
of its directors, and each Person, if any, who controls the Company within the
meaning of the Securities Act, against any losses, claims, damages, liabilities
or expenses to which the Company, each of its directors or each of its
controlling Persons may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchaser) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any failure by such
Purchaser to comply with the covenants and agreements contained in Section 7
above respecting the sale of the Securities (including the Underlying Shares)
unless such failure by such Purchaser is directly caused by the Company’s
failure to provide written notice of a Suspension to such Purchaser or (ii) the
inaccuracy of any representation made by such Purchaser herein, in each case to
the extent, and will reimburse the Company, each of its directors, and each of
its controlling Persons for any legal and other expense reasonably incurred, as
such expenses are reasonably incurred by the Company, each of its directors, and
each of its controlling Persons in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action. No Purchaser shall be liable for the indemnification
obligations of any other Purchaser.
SECTION 12.    NOTICES.
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:
if to the Company, to:
Bellerophon Therapeutics, Inc.
184 Liberty Corner Road, Suite 302
Warren, New Jersey 07059
Attention: Chief Executive Officer
Facsimile: (844) 325-6587
E-Mail: Fabian.tenenbaum@bellerophon.com


with a copy (which shall not constitute notice) to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017




--------------------------------------------------------------------------------




Attention: Jeffrey P. Schultz
Facsimile: (212) 983-3115
E-Mail: jschultz@mintz.com


or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and
(a)    if to the Purchasers, at the address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.
SECTION 13.    MISCELLANEOUS.
13.1    Waivers and Amendments. Neither this Agreement nor any provision hereof
may be changed, waived, discharged, terminated, modified or amended except upon
the written consent of the Company and holders of at least a majority of the
Shares and the Underlying Shares (assuming the exercise of the then-outstanding
Warrants).
13.2    Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
13.3    Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
13.4    Replacement of Shares or Warrants. If the Shares are certificated and
any certificate or instrument evidencing any Shares or Warrants is mutilated,
lost, stolen or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company and the Company’s transfer agent
of such loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares or
Warrant. If a replacement certificate or instrument evidencing any Shares or
Warrant is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
13.5    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group, or are deemed affiliates (as such term is defined




--------------------------------------------------------------------------------




under the Exchange Act) with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
13.6    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York, District of Manhattan. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, District of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.
13.7    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
13.8    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
13.9    Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.
13.10    Payment of Fees and Expenses. Each of the Company and the Purchasers
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby. If any action at law
or in equity is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.




--------------------------------------------------------------------------------




13.11    Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by the Company or
the Purchasers and the Closing.
[signature pages follow]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
BELLEROPHON THERAPEUTICS, INC.




By:         
Name: Fabian Tenenbaum
Title: Chief Executive Officer




SIGNATURE PAGES TO
SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------






PURCHASERS:


 
 
 
By: _________________________________
 
Name: _________________________________
 
Title: _________________________________
 
 
 
Address:


Fax: ______________________________
 
E-Mail: ______________________________





SIGNATURE PAGES TO
SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------






EXHIBIT A
SCHEDULE OF PURCHASERS


[To be attached]






    

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF WARRANT


[To be attached]


    



--------------------------------------------------------------------------------







SCHEDULE OF EXCEPTIONS
September 26, 2017




This Schedule of Exceptions is being furnished by Bellerophon Therapeutics,
Inc., a Delaware corporation, (the “Company”), to the Purchasers listed on
Exhibit A to that certain Securities Purchase Agreement of even date herewith by
and among the Company and such Purchasers (the “Agreement”) in connection with
the execution and delivery of the Agreement, pursuant to Section 4 of the
Agreement. Unless the context otherwise requires, all capitalized terms used in
this Schedule of Exceptions shall have the respective meanings ascribed to such
terms in the Agreement.


This Schedule of Exceptions and the information, descriptions and disclosures
included herein is intended to set forth exceptions to the representations and
warranties of the Company contained in the Agreement. The contents of all
agreements and other documents referred to in a particular section of this
Schedule of Exceptions are incorporated by reference into such particular
section as though fully set forth in such section.


Schedule 4.8 No Defaults or Consents


Pursuant to a Stockholders Agreement with the investment funds affiliated with
New Mountain Capital (the “New Mountain Entities”), the Company must obtain
prior written approval from the New Mountain Entities before authorizing,
issuing or selling any equity or debt of the Company. The New Mountain Entities
have agreed to waive such right.


Pursuant to a Registration Rights Agreement with New Mountain and other
investors, the holders have “incidental” registration rights whenever the
Company files a registration statement on Form S-1 or S-3. Such provision has
been waived by the holders of 50% of the outstanding registrable securities
covered by the agreement.


Schedule 4.15 Disclosure


The Company will use the proceeds from the sale of Securities hereunder for:
general corporate purposes, including manufacturing expenses, clinical trial
expenses, research and development expenses and general and administrative
expense.


Schedule 9 Brokers’ Fees.


The Company will pay Angel Pond Capital LLC a fee of $650,000.




    



--------------------------------------------------------------------------------






Appendix I


Purchaser Questionnaire


 

--------------------------------------------------------------------------------





Appendix II


Selling Stockholder Notice and Questionnaire






 

--------------------------------------------------------------------------------





Appendix III


Registration Rights Agreement


72108604v.7


 